Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate.This Agreement may be executed in any number of counterparts and all of such counterparts taken together shall constitute one and the same instrument. Dated: February 9, 2011 WARBURG PINCUS PRIVATE EQUITY VIII, L.P. By: Warburg Pincus Partners LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner Dated: February 9, 2011 WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII I, C.V. By: Warburg Pincus Partners LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner Dated: February 9, 2011 WP-WPVIII INVESTORS, L.P. By: Warburg Pincus Partners LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner Dated: February 9, 2011 WARBURG PINCUS INTERNATIONAL PARTNERS, L.P. By: Warburg Pincus Partners LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner Dated: February 9, 2011 WARBURG PINCUS NETHERLANDS INTERNATIONAL PARTNERS I, C.V. By: Warburg Pincus Partners LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner - 2 - Dated: February 9, 2011 WP-WPIP INVESTORS L.P. By: Warburg Pincus Partners LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner Dated: February 9, 2011 WARBURG PINCUS PARTNERS LLC By: Warburg Pincus & Co., its Managing Member By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner Dated: February 9, 2011 WARBURG PINCUS & CO. By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner Dated: February 9, 2011 WARBURG PINCUS LLC By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Managing Director - 3 - Dated: February 9, 2011 CHARLES R. KAYE By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Attorney-in-Fact Dated: February 9, 2011 JOSEPH P. LANDY By:/s/ Scott A. Arenare Name:Scott A. Arenare Title:Attorney-in-Fact -4 -
